Worden, J.
This was an action by the appellee against the appellants. The material facts alleged in the complaint are briefly as follows: In December, 1837, one John Darst entered a piece of land situate in Marshall county, and described in the complaint, and took the proper land-office certificate therefor. The entry was noted on the tract book of said county. On the 7th of August, 1840, Darst conveyed the land to Andrew Cottrell, and on the 30th day of December, 1841, Cottrell conveyed the land to Joseph Aston, and on the 19th day of August, 1842, Aston conveyed it to the plaintiff. The deed from Aston to the plaintiff was duly recorded on November 7th, 1844; that the defendants, at the time of the commission of the grievances hereinafter mentioned, had full notice that the plaintiff was the owner of the land, and had the legal title thereto; that the defendants, conspiring to cheat and defraud the plaintiff *357out of his land, on the 18th day of May, 1869, procured a 'quitclaim deed for the land from the said John Darst, which was executed to said defendant Corbin, and which was duly recorded on the 24th of May, 1869; on December 20th, 1869, Corbin conveyed the land to VanValkenburgh, and this deed was recorded on February 4th, 1870; On January nth, 1870, VanValkenburgh conveyed the land by warranty deed to Susan Thomas, and this deed was duly recorded on the 18th of February, 1870.
It is further alleged, that at the time of the conveyance of the land by VanValkenburgh to Susan Thomas, the latter had no notice of the conveyance by Darst to Cottrell, ■and by Cottrell to Aston, and by Aston to the plaintiff; but that she purchased and took the conveyance in good faith, .and paid a valuable consideration therefor; that previous, thereto the land had been wild and unoccupied, but said .Susan took and retains possession under her deed; by means whereof the plaintiff has lost his land, and he demands damages in the sum of three thousand dollars.
A demurrer to the. complaint was filed for the want of sufficient facts, but it was overruled, and exception taken.
On issue joined there was a trial by jury, which resulted in a verdict and judgment for the plaintiff, a motion made by the defendants for a new trial being overruled, and exception.
It is claimed by counsel for the appellants, that the complaint is defective, in this, that it shows on its face that Susan Thomas, was not a purchaser in good faith without .notice, and therefore that the plaintiff should have proceeded against her to recover the land, instead of suing the defendants for the value of it. It is conceded that the complaint alleges that she is such purchaser, but it is claimed that the record of the deed from Aston to the plaintiff was constructive notice to her, and therefore that the allegation of her innocence is repugnant to the facts alleged.
We have seen that the plaintiff’s deed from Aston was ¡recorded in 1844, while the intermediate deeds from Darst *358down to Aston were not recorded at all. Susan Thomas-took her conveyance in 1870. The question arises, whether the record of the conveyance from Aston to the plaintiff was notice to her of the plaintiff’s title. She found Darst to have been the original owner of the land, and a regular chain of title from him down to her grantor. We think it quite clear, both on reason and authority, that the record was not notice to her. She does not claim through or under Aston. The-law is very well settled that the registry of a deed is notice only to those who claim through or under the grantor by whom the deed was executed. Had she searched the records for Aston’s source of title, her search would have been fruitless. The record failed to connect Aston with the original owner of the land, or to show that the original owner had ever parted with his title, save to Corbin, through; whom she claimed.
We quote the following passage from the opinion of the court in the case of Losey v. Simpson, 3 Stockton, 246, as being entirely applicable to this case : “ When one link in the chain of title is wanting, there is no clue to guide the purchaser in his search to the next succeeding link by which the chain is continued. The title upon the record is the purchaser’s protection, and when he has traced the title down to an individual, out of whom the record does not carry it, the registry acts make that title the purchaser’s protection. The registry of a deed is notice only to those who claim through or under the grantor by whom the deed was executed.” To this proposition numerous authorities are cited.
The Supreme Court of Wisconsin, in the case of Ely v. Wilcox, 20 Wis. 523, 530, say, that “the authorities are uniform to the effect that the registry of a deed is notice only to those who claim through or under the grantor by whom the deed was executed.” See, also, the case of Maul v. Rider, 59 Penn. St. 167.
We are of opinion, therefore, that the objection urged to-the complaint is not well taken.
*359The action was well brought against the defendants, they being charged with having taken a conveyance of the land from Darst, with notice of the plaintiff’s title, and with having so conveyed it to an innocent purchaser as to place it beyond the plaintiff’s reach.
The principal ground on which it is urged that a new trial should have been granted is, that Susan Thomas was not a purchaser in good faith, because of the notice afforded her by the record of the deed from Aston to the plaintiff. This, we have seen, was not even constructive notice to her, and there was no proof whatever of actual notice to her.
It may be observed that the verdict against the appellants seems to have been rendered, no.t upon the ground of actual fraud or of actual notice, but upon the ground that when they took the conveyance from Darst they had sufficient notice of the plaintiff’s title to put them upon enquiry.
Objection is made to some of the instructions of the court, but as the motion for a new trial did not raise any question in this respect, we need not notice them.
We have thus considered all the grounds upon which a reversal is asked, and find no error in the record.
The judgment below is affirmed, with costs.
Osborn, J., having been of counsel in the cause, was absent when it was considered.